Case 2:20-cv-02832-BMS Document 2 Filed 06/17/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons ina Civil Action

 

UNITED STATES DISTRICT COURT

for the

Eastern District of Pennsylvania

SUSAN SPATH HEGEDUS, INC.
Plaintiff(s)
V.

 

Civil Action No, — 20-2832

CHUBB LTD; ACE FIRE UNDERWRITERS
INSURANCE COMPANY
Defendant(s)

Nee ee ee ee ee ee

SUMMONS IN A CIVIL ACTION
To: (Defendant's name and address)

Ace Fire Underwriters Insurance Company
c/o CT Corporation System

600 N. Second Street, Suite 401

Harrisburg, PA 17101

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Gary F. Lynch

1133 Penn Avenue
5" Floor

Pittsburgh, Pa 15222

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

 

CLERK OF COURT

| ol focepl Lavin

Signature of Clerk or Deputy Clerk

Date: 6/16/2020

 

 

 
4 44U (Kev. 06/12) Summons in

 

Document 2_ Filed 06/17/20 Page 2 of 2
-ivil Action No. 20-2832

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, ifany) Ace Fire Underwriters Insurance Company
vas received by me on (date) 6/46/2020

[) I personally served the summons on the individual at (place)

 

on (date) ; or

 

O I left the summons at the individual’s residence or usual place of abode with (name)
' , a person of suitable age and discretion who resides there,

ON (date) , and mailed a copy to the individual’s last known address; or

Stefoni Murphy, Staff Support .
& I served the summons on (name of individual) CT Corporation System, 600 N. Second Street, Suite 401, _» who is

designated by law to accept service of process on behalf of (name of organization)

 

 

Ace Fire Underwriters Insurance Company On (date) 6/17/2020 12:13PM ; or
C) J returned the summons unexecuted because ‘or
Other (specify):

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this #yformation is true.

Date: 6/17/2020 ib KBE
_ JL Server's signature

Richard Kreitzer, Process Server
Printed name and title

 

164 Creekside Drive, Enola , PA 17025

Server's address

Additional information regarding attempted service, ctc:

Stefoni Murphy Gender: Female Race/Skin: Caucasian Age: 35 yrs. old Weight: 130 Ibs. Height:
5'5" Hair: Black Glasses: Yes Other:

Documents Served: Summons in a Civil Action, Class Action Complaint, Exhibits A & B, Civil Cover Sheet, and
Case Management Track Designation Form
